Case 8:20-cr-00033-TDC Document 86-10 Filed 04/02/20 Page 1 of 4

EXHIBIT NO. 10

PHOTOGRAPHS RE
RITUALISTIC AND OTHER
ANIMAL SLAUGHTER
Case 8:20-cr-00033-TDC Document 86-10 Filed 04/02/20 Page 2 of 4

 
| | Tera f Al | | es, Be erence
oe Ree BCom = =60hCOUe ‘Ba hou an

ee eee Bead ea | ee eee ry
a eu cee or mame nn en Setter ey Tet Ect

t+
—
oO
oO
®
Do
©
oO
oO
N
—.
N
©
on
t
oO
TC
2
iL
oO
*
co
ce
_
Cc
®
=
5
oO
oO
a
O
a
F
oO
©
©
oO
oO
LL
°
oO
N

Case 8

Peoweeg BU PRTEICY

a ecw ST sth een yoolgns eq Aeu! oe

Bree aay ete iat ese ay cae esaee da ae

 
Case 8:20-cr-00033-TDC Document 86-10 Filed 04/02/20 Page 4 of 4

by ameris ew 4.8)
oar a me Yel 1 e225 pom L7 NS ae) Wee yeob

Birrell
ea CRN ae ey LAR

 

Filey 8 Celts
meet colo mc rel f(s relcacmeLcLVe Uh, tems) ¢)2108)|
